Title: James Wilkinson to John Armstrong, 26 November 1813
From: Wilkinson, James
To: Armstrong, John


        
          Dr Manns—near French Mills—Borders of Canada—26th. Novr 1813
          Sir
        
        Perceiving that the Albany Argus, is endeavouring to mislead the Public Judgement, by shamefully misrepresenting my Conduct, and endeavouring to gloss that of Genl Hampton, & reflecting that it was my orders, & not yours, which he disobeyed, I have sent forward to have him arrested, & having received an intimation, that he was about to quit the District without leave, I shall in such case, transmit the arrest to Washington.
        
        Walbach having left me to join you, I have agreeably to your proposition appointed Major Pinckney to succeed him.
        I am still harassed by a tremendous Quartan Ague & fever, and with the advice of my Physician am about to remove my Quarters to Malone, where you will please to address me. With great respect I have the Honor to be Sir Your Obt Hubl. Sevt.
        
          Ja Wilkinson
        
        
          P.S. This moment I have recieved the inclosed from Col. Bissell, & with it send the information of the deserter, from which you will perceive, that my apprehensions for our depot at Chateaugay four corners was well founded, and but for my prompt precaution, every thing there would have been lost. I send you the copy of another letter, which I beg you to consider private, to shew you, what has been the conduct of Genl Hampton. Major Noon just from Plattsburg confirms this information and observes, from the appearances on the road, the movement of the division from the four Corners to Platsburg, looked more like a flight than a retreat.
          
            Ja Wilkinson
          
        
      